Third District Court of Appeal
                               State of Florida

                        Opinion filed November 25, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                        Nos. 3D19-2273 and 3D19-2011
                         Lower Tribunal No. 15-13820
                              ________________


                                Lupetto, Inc.,
                                    Appellant,

                                        vs.

               South Bay Developers Group LLC, et al.,
                                   Appellees.



      Appeals from the Circuit Court for Miami-Dade County, Abby Cynamon,
Judge.

      Crabtree & Auslander, LLC, and Charles M. Auslander, John G. Crabtree,
Linda Ann Wells and Brian C. Tackenberg; Jorge L. Guerra, P.A., and Jorge L.
Guerra, for appellant.

      Waldman Barnett, P.L., and Glen H. Waldman and Michael A. Azre, for
appellees.


Before EMAS, C.J., and LINDSEY and GORDO, JJ.
      PER CURIAM.

      Affirmed. See Lupetto Inc. v. South Bay Developers Grp. LLC, 302 So. 3d

1061 (Fla. 3d DCA 2020). See also Careers USA, Inc. v. Sanctuary of Boca, Inc.,

705 So. 2d 1362, 1364 (Fla. 1998) (“[F]or the purpose of awarding attorney's fees

to a prevailing party, a suit for declaratory judgment may constitute an action to

enforce the terms and conditions of a lease or other written instrument.”)




                                         2